Tortoise Capital Resources Corp. Announces 4th Quarter Distribution FOR IMMEDIATE RELEASE LEAWOOD, Kan. – Nov. 13, 2009 – The Board of Directors of Tortoise Capital Resources Corp. (NYSE: TTO) today declared the company's fourth quarter 2009 distribution of $0.13 per share, the same amount paid in the prior quarter. The distribution will be paid on Nov. 30, 2009 to stockholders of record on Nov. 23, 2009. "Our fourth quarter distribution represents a payout of approximately 99% of our estimated distributable cash flow (DCF) which is consistent with our policy of paying out substantially all of our DCF. We believe that this distribution level is sustainable based on the current status of our portfolio and the economy in general," said Ed Russell, President. Expected Treatment of Distribution A portion of this distribution is expected to be treated as return of capital for income tax purposes, although the ultimate determination will not be made until determination of the company's earnings and profits after its year-end. Based on current financial information, this distribution is estimated to consist of 10-15 percent ordinary income and the remainder as return of capital for book purposes. About Tortoise Capital Resources Corp.
